March 18, 1914. The opinion of the Court was delivered by
This is an action to determine the right of the plaintiff, to hold the office of superintendent of the county poorhouse and farm of Abbeville county.
Permission to use the name of the State, was granted the plaintiff, by Honorable Frank B. Gary, Judge of the Eighth Judicial Circuit.
The complaint alleges, that the plaintiff was duly elected superintendent of the county poorhouse and farm, by the county board of commissioners, of Abbeville county, on the 7th of October, 1913, for the term of one year beginning the first of January, 1914.
That the plaintiff received a letter from W.A. Stevenson, county supervisor, on the 17th of December, 1913, informing him that he had decided to let the defendant, J.A. Alewine, remain in office during the year 1914.
That on the 23d of December, 1913, the plaintiff notified the supervisor, W.A. Stevenson, and also the defendant, that he expected to take charge of the county poorhouse and farm as superintendent on the first of January, 1914, and demanded possession of said office, which was refused. *Page 469 
On the 16th of January, 1914, one of the Justices of this Court granted an order that the defendant show to this Court by what warrant or authority he claimed to hold said office.
When the case was called for hearing the defendant failed to appear, and the Court was informed that he had vacated said office.
The plaintiff is unquestionably entitled to said office and it is so adjudged.